Per Curiam.
In the above-entitled matter the attorney general for the state of Rhode Island has brought a petition under general laws 1938, chapter 71, §6, alleging that the defendant, who apparently is under indictment for murder, is insane and that the welfare of said defendant *375and others requires that he be placed in a hospital for the insane and to be there restrained.
William E. Powers, Atty. Gen., Edward F. J. Dwyer, Ass’t Atty. Gen., for petitioner.
The prayer of the petition is that by virtue of §6 of the statute this court forthwith appoint not less than three commissioners to inquire into the condition of Warren F. McConihe, to report all facts connected therewith, and to give their opinion whether such person, if insane, should be placed in the state hospital for mental diseases either for cure or restraint.
After careful examination of the law as related to the facts stated in the petition, the justices of this court individually and as a court are of the opinion that in the circumstances the prayer of the petition should not be granted. Assuming that under the statute this court or a justice thereof has power to act in a proper case, we are of the opinion that the petition fails to establish sufficient grounds to invoke such special jurisdiction, at least until other ordinary procedures under an indictment and within the jurisdiction of the superior court are shown to be unavailable.
The prayer of the petition is therefore denied.